Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/704961     Attorney's Docket #: 20314.0052US01
Filing Date: 12/5/2019; claimed foreign priority to 2/26/2019
					
Applicant: Hideaki Yanagida
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 	Applicant’s Amendment filed 3/24/2022 has been acknowledged.

Election/Restrictions

Claims 1, 2 and 4-20 are allowable. The restriction requirement  between Inventions I and II, as set forth in the Office action mailed on 3/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/19/2021 is withdrawn.  Claims 21-24, directed to invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1, 2 and 4-24 are allowable over the prior art of record.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claims 1 and similar manufacturing method claim 21, the prior art of record fails to show the combination recited in any of the claims.  Kojima et al. (figures 1-18) specifically figures 3 and 4(a)-4(d) show an electronic device, comprising: a first resin layer 108, having a first resin layer main surface 103a facing in a first direction and a first resin layer inner surface (bottom of 108) facing in a second direction, wherein the first direction and the second direction are opposite to one another; a first conductor 109, having a first conductor main surface (top of 109) and a first conductor inner surface (bottom of 109), the first conductor main surface (top of 109) facing in the first direction and the first conductor inner surface (bottom of 109) facing in the second direction, and the first conductor 109 penetrates the first resin layer 108; a first wiring layer 102a, straddling the first resin layer main surface 103a and the first conductor main surface (top of 109); a first electronic component 105, having a first component main surface (top of 105) facing in the first direction and a first component inner surface (105a) facing in the second direction, and electrically connected with the first wiring layer 102a; a second resin layer 101, having a second resin layer main surface (top of 101) facing in the first direction and a second resin layer inner surface (bottom of 101) facing in the second direction, the second resin layer inner surface being in contact with the first resin layer main surface 103a, and covering the first wiring layer 102a and the first electronic component 105; an external electrode 102c, disposed closer to the side where the first resin layer inner surface (bottom of 108) faces than the first resin layer 108 and electrically connected to the first conductor 109; and a second conductor 104, disposed in the second resin layer 101 and having a second conductor main surface (top of 101) facing the first direction and a second conductor inner surface (bottom of 101) facing the second direction, wherein the second conductor inner surface (bottom of 101) is in contact with the first resin layer main surface 103a.  In particular, the prior art of record fails to show or collectively teach the first resin layer has a first resin layer inner surface in contact with the substrate main surface, and the first conductor main surface is in a level between a level of the first resin layer main surface and a level of the first resin layer inner surface.  Applicant’s arguments provide reason for allowance.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







3/30/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826